         Case 1:19-cr-00690-KPF Document 126 Filed 03/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA                             :
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                :     OF FORFEITURE/
                                                     :     MONEY JUDGMENT
LUIS MESON,                                          :
                                                     :     S1 19 Cr. 690 (KPF)
                        Defendant.                   :
                                                     :
----------------------------------                   x

               WHEREAS, on or about February 23, 2021, LUIS MESON (the “Defendant”),

among others, was charged in a Superseding Indictment, S1 19 Cr. 690 (KPF) (the “Indictment”),

with conspiracy to distribute and possess with intent to distribute (i) one kilogram and more of

mixtures and substances containing a detectable amount of heroin; (ii) five kilograms and more of

mixtures and substances containing a detectable amount of cocaine; (iii) mixtures and substances

containing a detectable about of fentanyl; and (iv) 100 grams and more of mixtures and substances

containing a detectable amount of 4-fluoroisobutyryl fentanyl, a fentanyl analogue, in violation of

Title 21, United States Code, Section 846;

               WHEREAS, the Indictment included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting, or derived from any proceeds obtained, directly or indirectly, as

a result of the offense charged in Count One of the Indictment and any and all property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, the offense

charged in Count One of the Indictment, including but not limited to a sum of money in United

States currency, representing the amount of proceeds traceable to the commission of said offense;

               WHEREAS, on or about March 19, 2021, the Defendant pled guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
         Case 1:19-cr-00690-KPF Document 126 Filed 03/19/21 Page 2 of 4




admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

a sum of money equal to $54,000.00 in United States currency, representing the amount of

proceeds traceable to the commission of the offense alleged in Count One of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $54,000.00 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the defendant personally obtained; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorneys, Aline Flodr, Mollie Bracewell, Nicholas Chiuchiolo of counsel, and the defendant, and

his counsel, Lorraine Gauli-Rufo, Esq., that:

               1.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $54,000.00 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, Luis

Meson, and shall be deemed part of the sentence of the defendant, and shall be included in the

judgment of conviction therewith.
         Case 1:19-cr-00690-KPF Document 126 Filed 03/19/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, to the United States

Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew’s Plaza, New York, New York 10007 and shall indicate the defendant’s name and case

number

               4.      The United States Department of Treasury or its designee shall be

authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,

and the United States shall have clear title to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 1:19-cr-00690-KPF Document 126 Filed 03/19/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:      s/ Aline R. Flodr ________                                 3/18/21
       Aline Flodr/Mollie Bracewell/                                DATE
       Nicholas Chiuchiolo
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-1110/2218/1247


Luis Meson

              V/XLV0HVRQ                                              
By:
       Luis Meson                                                   DATE

                                                                     
By:                       ______________
                          _________
       Lorraine Gauli-Rufo, ESQ.                                    DATE
       Attorney for Defendant
       130 Pompton Avenue
       Verona, NJ 07044
       (973)239-4300


SO ORDERED:

                                                                     
                   _______________
HONORABLE KATHERINE POLK FAILLA                                     DATE
UNITED STATES DISTRICT JUDGE
